Case 2:20-cv-08035-SVW-JPR Document 147-3 Filed 05/07/21 Page 1 of 3 Page ID
                                 #:3002




                  EXHIBIT 2
Case 2:20-cv-08035-SVW-JPR Document 147-3 Filed 05/07/21 Page 2 of 3 Page ID
                                 #:3003




  S"ved Photo




                                            Recent Notes

                                           Taktolae   TEI        WATSIY

             Laer             abe
                                    AC
                                                            HI




                                                                                      Ag                                @
                                                                          il
                                                                                Ill




                                                                                           Styles



       Termination                   Meeting
       Monday, February 11, 2019            11:05 AM




      Bob
      Meredith
      Henry
      YT   (no translator)

      Bob gave       pre-written message.      HL and YT had       spoken previous to Meredith, Bob and | entered the
      room



      Bob   spoke in English and then communicated with HL in Chinese.                Not translated.


      YT left the     room.


      HL   protests and       denies everything. He strongly protests the decision and it           was   groundless.   He
      reserves      his   rights.Other facts may not be available.

     HL discussed his         employment agreement and believes that he has another arrangement with the
     company.




                                                                                                                             HLIU002980
Case 2:20-cv-08035-SVW-JPR Document 147-3 Filed 05/07/21 Page 3 of 3 Page ID
                                 #:3004




                                                                          HLIU002981
